706 N.W.2d 57 (2005)
In re Petition for DISCIPLINARY ACTION AGAINST Dale Charles DODGE, Jr., a Minnesota Attorney, Registration No. 298001.
No. A05-2144.
Supreme Court of Minnesota.
November 28, 2005.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Dale Charles Dodge, Jr., has committed professional misconduct warranting public discipline, namely, misappropriation of closing funds from a title company escrow account managed by respondent in violation of Minn. R. Prof. Conduct 8.4(c) and (d).
Respondent has waived his right to answer the petition and understands that by doing so the allegations of the petition are deemed admitted pursuant to Rule 13(b), Rules on Lawyers Professional Responsibility (RLPR), has waived his rights pursuant to Rule 14, RLPR, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is disbarment and payment of $900 in costs under Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that, effective immediately, respondent Dale Charles Dodge, Jr., is disbarred. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
  /s/Russell A. Anderson
  Associate Justice
*58